Citation Nr: 1015547	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-13 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for claimed sleep apnea. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1982 to March 
1986 and a period of active duty from March 1991 to August 
1991.  He also served with the National Guard from April 1986 
to April 2003.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in 
October 2007.  

The Veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in March 2010.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

In May 2007, the Veteran reported being treated for sleep 
apnea at Winthrop Healthcare/Family Practice from 1996 to May 
2007.  The RO sent a letter to Winthrop Healthcare in May 
2007 requesting records dated from 1996 to 2007.  

In November 2007, the RO sent a second letter to Winthrop 
Healthcare requesting records from May 2007.  Some treatment 
records dated in 2006 and 2007 from Winthrop Family Practice 
are on file for review.  

At the hearing in March 2010, the Veteran testified that he 
went to Winthrop Healthcare for his regular care since the 
mid-1990's.  It is not clear from the record whether any 
private treatment records from Winthrop Family Practice dated 
prior to 2006 exist or are available. .  

The Board finds that the records from Winthrop 
Healthcare/Family Practice dated from 1996 may be relevant to 
the claim for service connection for sleep apnea.  The RO 
should contact the Veteran and ask the Veteran to provide the 
appropriate authorizations so the Veteran's treatment records 
from Winthrop Healthcare/Family Practice dated from 1996 to 
present can be obtained.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).  

If the attempts to obtain such records are unsuccessful, the 
Veteran should be notified of such.  The Veteran also should 
be informed that he may submit evidence including records 
from Winthrop Family Practice to support his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and ask him to 
provide the necessary release to obtain 
all medical records showing treatment by 
Winthrop Healthcare/Family Practice dated 
from 1996.  If no records are available, 
documentation stating such should be 
incorporated into the claims file.  The 
Veteran should be notified of any 
unsuccessful attempt to obtain such 
records and should be informed that he 
may submit medical evidence or records to 
support his claim.  

2.  Then, following completion of 
indicated development, the RO should 
readjudicate the issue on appeal in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
then the RO should furnish the Veteran 
and his representative with a fully 
responsive Supplemental Statement of the 
Case and afford them a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


